Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al. (hereinafter "Kim")(USPAP. 20150070024) discloses a battery pack including a battery coupled to a load and a charging device, and comprising at least one battery cell, and a battery management unit for controlling charging of the battery from the charging device and discharging of the battery to the load, wherein the battery management unit includes a measuring unit for generating cell voltage data and current data by measuring a cell voltage and a current of the at least one battery cell, a capacity estimating unit for generating current capacity data based on the cell voltage data and the current data, an internal resistance estimating unit for generating current internal resistance data based on the cell voltage data and the current data, and a state of health (SOH) estimating unit for estimating an SOH of the at least one battery cell based on the current capacity data and the current internal resistance data (Abstract; Pars. 23-29; 46-58).
Tenmyo et al. (hereinafter "Tenmyo")(USPAP. 20150293183) discloses Current-integration estimation unit estimates the SOC of a battery by integrating the value of the current flowing through the battery. Open-circuit voltage estimation unit estimates the open-circuit voltage value of the battery from a value that includes at least the measured voltage value of the battery and indicates the state of the battery, and identifies the SOC corresponding to the open-circuit voltage value. In neither charged nor discharged state, SOC determination unit employs the SOC estimated by open-circuit voltage estimation unit. In charged or discharged 
Baba et al. (hereinafter "Baba")(USPAP. 20160131720) discloses A device for estimating state of health of battery, and a state of health estimation method with improved estimation accuracy of the state of health of the battery are provided. The device for estimating state of health includes: a charge and discharge current detection unit (1); a terminal voltage detection unit (2); a first state of charge estimation unit (4) configured to estimate a first state of charge; a second state of charge estimation unit (5) configured to estimate a second state of charge; a first state of health estimation unit (6); a second state of health estimation unit (7); and a first correction value calculation unit (9) configured to calculate a first correction value for correcting the first state of charge. The first state of charge estimation unit (4) is configured to correct the first state of charge using the first correction value (Abstract; Pars. 29-45).
SK Innovation Co., Ltd. (KR 101399388) (English Abstract submitted by Applicants) discloses an apparatus and method for estimating the life span of battery. SK Innovation Co. Ltd. discloses calculating temperature, current, and voltage by deciding certain period which is SOC variable during a charge or a discharge process of a battery, thereby predicting a lifetime of a battery. SK Innovation Co. Ltd discloses calculating a second open circuit voltage value from collected currents, voltage, and temperature after a progress of a specified time period, and obtains a second SOC value corresponding to the second OCV according to the OCV-SOC table fixed in advanced. The calculation unit calculates an integrated current quantity of a battery 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "an SOH update signal checking step of checking whether an SOH update signal is applied and a condition of the SOH update signal; a final current integrated value calculation step of calculating a final current integrated value based on the current integrated value corresponding to the SOC change amount when the SOH update signal satisfies a predetermined condition in the SOH update signal checking step…and a battery pack SOH calculation step of calculating the SOH of the battery pack based on the nominal capacity of the battery pack set in the battery pack nominal capacity setting step" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-5 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 6, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "the SOH calculation unit comprises an SOH update signal checking module for checking whether or not the SOH update signal is applied…a battery pack nominal capacity setting module for setting the nominal capacity of the battery pack; and an SOH calculation module for calculating the SOH of the battery pack" in combination with other limitations in the claims as defined by Applicants. 
Claims 7-10 depend from allowed claim 6 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 14, 2022